     Case 2:18-cr-00053-TOR     ECF No. 213    filed 03/01/21   PageID.1936 Page 1 of 4




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:18-CR-0053-TOR
 8                              Plaintiff,
                                                   ORDER ON MOTION TO ISSUE
 9          v.                                     SUBPOENAS AND MOTION TO
                                                   QUASH
10    PAUL AARON MURRAY,

11                              Defendant.

12

13         BEFORE THE COURT are Defendant’s Motion for Subpoenas Duces

14   Tecum and the Government’s Motion to Quash. ECF Nos. 202, 205. These

15   motions were submitted for consideration without oral argument. The Court has

16   reviewed the file and the records contained therein, the completed briefing and is

17   fully informed.

18                                      DISCUSSION

19         Defendant seeks issuance of two Subpoena Duces Tecum directing the

20   Department of Homeland Security to (1) produce all chain of custody records



     ORDER ON MOTION TO ISSUE SUBPOENAS AND MOTION TO QUASH~ 1
     Case 2:18-cr-00053-TOR      ECF No. 213     filed 03/01/21   PageID.1937 Page 2 of 4




 1   pertaining to items seized from the Defendant’s residence on the morning of

 2   January 25, 2018, and (2) produce records, including router logs, pertaining to an

 3   IP Address and router employed by the Government following the seizure of Mr.

 4   Murray’s iPhone. ECF No. 202. The Government opposes the issuance of the

 5   subpoenas in its motion to quash, representing that it “has provided the available,

 6   relevant information responsive to what Defendant now seeks through a proposed

 7   subpoena.” ECF No. 205 at 2.

 8         Defendant takes the unusual step of seeking two Rule 17 subpoenas to

 9   obtain information from the investigating agency rather than a Rule 16(a)(1)(E)

10   order of production. While Rule 16 of the Federal Rules of Criminal Procedure

11   generally governs discovery procedures in criminal cases, Rule 17(c) allows parties

12   to a criminal trial to use the district court’s subpoena power to request materials or

13   testimony from witnesses. United States v. Sleugh, 896 F.3d 1007, 1012 (9th Cir.

14   2018). The Supreme Court has made it clear that a party seeking production of

15   materials under a Rule 17(c) subpoena must demonstrate to the court “(1)

16   relevancy; (2) admissibility; [and] (3) specificity.” Id. (quoting United States v.

17   Nixon, 418 U.S. 683, 700 (1974)).

18         On the other hand, Rule 16(a)(1)(E) requires the Government to produce

19   books, papers, documents, and data in its custody and control that “is material to

20   preparing the defense” or “the government intends to use [ ] in its case-in-chief at



     ORDER ON MOTION TO ISSUE SUBPOENAS AND MOTION TO QUASH~ 2
     Case 2:18-cr-00053-TOR       ECF No. 213     filed 03/01/21   PageID.1938 Page 3 of 4




 1   trial”. “Materiality is a ‘low threshold; it is satisfied so long as the information . . .

 2   would have helped’ to prepare a defense.” United States v. Soto-Zuniga, 837 F.3d

 3   992, 1003 (9th Cir. 2016) (citation omitted). “The test is not whether the discovery

 4   is admissible at trial, but whether the discovery may assist [Defendant] in

 5   formulating a defense, including leading to admissible evidence.” Id.

 6         Here, the Government explains that it has produced the “chain of custody”

 7   evidence and identifies some of the Bates numbers for that discovery, explains that

 8   the physical items with chain of custody forms attached are and have been

 9   available for inspection, and explains that the hash values for the forensic images

10   were provided to the defense. Whether viewed through the lens of Rule 16 or Rule

11   17, it is clear the Government will need to establish a foundation for the evidence it

12   seeks to introduce at trial and the chain of custody is material to the defense, thus,

13   the information must be disclosed to the defense.

14         As to the first category of information, the Government has complied with

15   its obligations. Chain of custody evidence relates to the originals, not as Defendant

16   contends to the copies TFO Bickford may have downloaded to the NAS located at

17   the Southeast Regional ICAC Task Force. See ECF No. 208 at 7.

18          As to the second category of information, the Court previously denied

19   production of “[a]ll IP traffic logs from January 26, 2018 through February 21,

20   2018 for the IP address 24.116.111.145 identified in the CableOne subpoena”



     ORDER ON MOTION TO ISSUE SUBPOENAS AND MOTION TO QUASH~ 3
     Case 2:18-cr-00053-TOR      ECF No. 213    filed 03/01/21   PageID.1939 Page 4 of 4




 1   because the Government represented that “no IP address logs are available for the

 2   time period requested, as the equipment has been upgraded, and no old logs exist.”

 3   ECF No. 145 at 3. Moreover, subsequently, the contents of that cell phone were

 4   suppressed and the relevant count was dismissed. Even if they existed, the router

 5   logs are no longer relevant or material. Defendant’s request for all router logs

 6   assigned to this federal case from January 25, 2018 to current does not meet the

 7   standard for discovery. The electronic evidence seized from the Defendant by the

 8   Government was copied and disclosed to the Defendant. It is that original

 9   evidence that is relevant to this prosecution, not the subsequent use of a router by

10   the Department of Homeland Security “to current” date.

11         ACCORDINGLY, IT IS HEREBY ORDERED:

12         1.   Defendant’s Motion for Subpoenas Duces Tecum, ECF Nos. 202, is

13              DENIED.

14         2.   The Government’s Motion to Quash, ECF No. 205, is GRANTED

15         The District Court Executive is directed to enter this order and provide

16   copies to counsel.

17         DATED March 1, 2021.

18

19                                  THOMAS O. RICE
                                 United States District Judge
20



     ORDER ON MOTION TO ISSUE SUBPOENAS AND MOTION TO QUASH~ 4
